Motion Granted; Order filed October 26, 2017.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00112-CR
                                ____________

                          JAIME GREEN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 184th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1444798


                                    ORDER

      Appellant is represented by appointed counsel, Melissa Martin. Appellant’s
brief was originally due June 19, 2017. On September 19, 2017, appellant’s counsel
requested an additional extension of time, but did not mention Hurricane Harvey as
a ground for extension. Hurricane Harvey struck the Texas coast on August 25, 2017.
On August 28, 2017, the Court of Criminal Appeals issued Misc. Docket No. 17-
010, an emergency order directing all courts in Texas to consider disaster-related
delays as good cause for modifying or suspending all deadlines in any case.
Accordingly, considering the exceptional circumstances of the recent hurricane,
despite the fact that appellant’s counsel did not point to that circumstance, we
granted an extension to file appellant’s brief until October 18, 2017, with the
notation that no further extensions would be granted absent exceptional
circumstances. No brief was filed. The order of the Court of Criminal Appeals
expired September 27, 2017. On October 19, 2017, appellant’s counsel filed a further
request for extension of time to file appellant’s brief, noting the exceptional
circumstance of Hurricane Harvey.

      While we acknowledge the circumstances created by Hurricane Harvey, we
note that in the third request for an extension appellant’s counsel did not allege the
hurricane as an exceptional circumstance. We grant the request for extension and
order appellant’s counsel Melissa Martin to file a brief with the clerk of this court
on or before November 18, 2017. If counsel does not timely file appellant’s brief as
ordered, the court may issue an order abating the appeal and directing the trial court
to conduct a hearing to determine the reason for the failure to file the brief and the
consideration of sanctions, appointment of new counsel, or other appropriate relief.



                                         PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Jewell.